 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                            No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13          v.                                         ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  As required by court order, on January 15, 2021, defendants filed proposed

19   activation schedules for completion of court-ordered suicide prevention recommendations. ECF

20   No. 7024. On January 29, 2021, the court approved the proposed activation schedules with

21   specific direction to defendants to notify the Special Master “if any project runs thirty (30) days

22   past any due date set in any activation schedule.” ECF No. 7043. On May 4, 2021, the court

23   ordered defendants to file updated activation schedules complete with current updates to the

24   Actual Completion column. ECF No. 7150. On May 12, 2021, defendants timely filed updated

25   activation schedules. ECF No. 7160.

26                  The updated activation schedules show that approved schedules for some of the

27   projects have been delayed. Defendants have appropriately included explanations for the various

28   delays. Good cause appearing, the January 29, 2021 bench order is hereby modified to require
                                                      1
 1   defendants to notify the Special Master immediately whenever a determination is made that a
 2   project will be delayed and, not later than ten days after notice is provided to the Special Master,
 3   to file an activation schedule updated to reflect the new projected completion date.1
 4                  IT IS SO ORDERED.
 5   DATED: May 26, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            1
              As the court noted at hearing, defendants’ representation in any activation schedule that
27   a particular project is completed is subject to confirmation by the Special Master’s expert, Mr.
     Hayes, unless the representation clarifies that Mr. Hayes has confirmed completion.
28
                                                       2
